Citation Nr: 1702310	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  13-10 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an effective date prior to July 9, 2009 for the grant of service connection for left lower extremity radiculopathy.

2. Entitlement to an effective date prior to July 9, 2009 for the grant of service connection for right lower extremity radiculopathy.

3. Entitlement to an effective date prior to July 9, 2009 for the grant of service connection for intervertebral disc syndrome with degenerative arthritis.

4. Entitlement to an evaluation in excess of 20 percent for intervertebral disc syndrome with degenerative arthritis.

5. Entitlement to service connection for an upper back condition.


REPRESENTATION

Appellant represented by:	 Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 2002 to August 2006.  He was awarded the Combat Action Ribbon, among other decorations, for this service.

This appeal comes to the Board of Veterans' Appeals (Board) from December 2006 and January 2012 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in August 2016; the hearing transcript has been associated with the file and has been reviewed.  

The claim for an increased evaluation for the intervertebral disc syndrome with degenerative arthritis is being REMANDED and is addressed in the REMAND portion of the decision below.  This issue is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The Veteran perfected his appeal of the December 2006 rating decision denying service connection for a back and leg disability.

2. The Veteran does not have a cervical spine disability.


CONCLUSIONS OF LAW

1. August 20, 2006, the day after the Veteran's separation from service, is the proper effective date for the grant of service connection for right and left lower extremity radiculopathy and intervertebral disc syndrome with degenerative arthritis.  38 U.S.C.A. §§ 5110, 7105 (2015); 38 C.F.R. §§ 3.160, 3.400, 20.200, 20.201, 20.302 (2016).

2.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Date

The Veteran contends that the proper effective date for the grant of service connection for right and left lower extremity radiculopathy and intervertebral disc syndrome with degenerative arthritis is August 20, 2006, which is the day after the Veteran was released from active duty.  The RO assigned an effective date of July 29, 2008, contending that the denial of the Veteran's original claim became final and thus the proper effective date is the date on which the Veteran's claim to reopen was received.

Generally, the effective date of an award of compensation will be the date entitlement arose if the claim is received within one year after separation from active duty or otherwise will be the date of receipt of the claim or the date entitlement arose, whichever is later. See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Here, the Veteran filed an original claim for service connection for a back and leg disability in August 2006.  

A claimant has one year from the date of mailing of notification of a rating decision to initiate and perfect an appeal by filing of a notice of disagreement and substantive appeal with the decision.  38 C.F.R. § 20.200.  The decision becomes final if an appeal is not filed within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

Generally, a substantive appeal must be filed within 60 days from the date that the RO mails a statement of the case the Veteran, or within the remainder of the one-year period from the date of mailing of the rating decision.  38 C.F.R. § 20.302 (b)(1).

Here, the Veteran's claim was denied in a December 2006 rating decision mailed on February 7, 2007.  In April 2007 the Veteran filed a notice of disagreement with the decision, and in July 2007 a statement of the case was issued.  In November 2007, within a year of the issuance of the December 2006 rating decision, the Veteran filed a statement indicating that he was notified that his appeal for disability for his knees, back and legs was denied.  He wrote that it had been more than a year and all his claims were denied.  He indicated he had new evidence to present and he hoped to resolve the matter.  This statement had a handwritten notation that there was "no VAF 9, no appeal."  

Significantly, an April 2008 deferred rating decision indicated that 

Correspondence received from the Veteran on 11-8-07 was accepted as a reopened claim.  This is incorrect.  The claimed issues are under appeal, and the appeal has not expired.

Another April 2008 routing slip noted that there was conflicting information on whether it was a claim to reopen or an appeal issue.  A handwritten notation at the bottom of the page indicated "appeal is still active-input exam after it is received return to rating board ...for SSOC"

The Veteran was sent a Supplemental Statement of the Case in June 2008.  A handwritten notation indicated it was remailed in July 2008 as the original address did not work.  In November 2008 the Veteran wrote that he "would like to appeal my decision to the VA board of appeals."  In July 2009, the Veteran sent another correspondence noting "this letter serves as my official appeal and statement in disputing the July 29, 2008 disability ruling denying my claim for my lower back."  In response to the letter in July 2009, the RO sent the Veteran a letter indicating they could not accept his July 2009 correspondence as a Notice of Disagreement.  The July 2009 letter indicated that he was notified with a SSOC in July 2008 and he "previously filed a Notice of Disagreement for three conditions in which two were granted."  

Reviewing all of the above, the Board finds that the November 2007 statement should be liberally construed to be a timely Substantive Appeal.  VA has a legacy of paternalism in its dealings with Veterans, King v. Brown, 4 Vet. App. 519, 522 (1993), and must extend a liberal reading to submission from the Veteran. Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The November 2007 statement continued to express disagreement with the denial of the claims and was received in a timely manner.  Furthermore, the United States Court of Appeals for Veterans Claims has held that the 60-day period in which to file a substantive appeal is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  In Percy, the Court specifically found that, because the RO had never addressed the issue of timeliness in the SOC, and because the Veteran was not informed that there was a timeliness issue until his claim was before the Board, that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted his appeal.  In this case, the deferred rating decision and routing slip indicated the RO felt the issues were on appeal and the SSOC did not raise any issue as to timeliness.  In fact, the issue of timeliness was not raised until July 2009 in a letter that discussed whether a correspondence could be a timely NOD instead of considering whether any statement over the years could be a timely substantive appeal.  In light of all of the above, the Board finds that the statements should be liberally construed as a substantive appeal, filed in lieu of a Form VA 9, Appeal to the Board of Veterans' Appeals.

Therefore, the Veteran's appeal of the December 2006 rating decision was perfected and did not become final.  As such, it remained on appeal, and therefore the proper effective date of service connection for right and left lower extremity radiculopathy and intervertebral disc syndrome with degenerative arthritis is August 20, 2006 as the Veteran filed his claim within one year of his separation from service.

Service Connection

The Veteran is currently service connected for intervertebral disc syndrome with degenerative arthritis.  He contends he should also be service connected for an "upper back condition" as well.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

X-rays done in 2010 show the Veteran has spondylosis and degenerative joint disease.  A February 2011 MRI revealed an annual rent or tear along the right posteromedial and central L5-S1 posterior disc margin, impinging upon the anterior aspect of the thecal sac and abutting and perhaps slightly impinging upon the right S1 nerve root at its original from the thecal sac and posterior disc protrusions at T3-4, T4-5, and T6-7 and changes compatible with degenerative disc disease.

A June 2011 evaluation by a private doctor noted the Veteran's lumbar and thoracic spine conditions shown on x-ray and MRI and the doctor opined that it is at least as likely as not that the conditions are due to his service.

August 2016 letter by a private physician assistant indicates that the veteran's degenerative disc disease, osteoarthritis, spondylosis, and herniated discs are all a result of his service.

The Veteran's currently service-connected back disability contemplates disability of his thoracolumbar spine, which includes his lumbar and thoracic spine disabilities.  The Board understands the Veteran's concern that his pain and disability in his middle and low back be considered, and assures the Veteran that his service-connected condition includes both his lumbar and thoracic spine disabilities.

To the extent that the Veteran contends that he should also be service connected for a cervical spine (neck) disability, the Board finds that the evidence does not support such a contention.

There is no medical evidence reflecting that the Veteran has been diagnosed with a cervical spine condition.  At his Board hearing the Veteran testified that he has felt pain in his neck as a result of his middle and low back pain.  However, none of the Veteran's treatment records reflect treatment for or diagnosis of any cervical spine condition.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The Board acknowledges that the Veteran's own lay statements may in some instances be sufficient to establish a current diagnosis.  Indeed, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Here, the Veteran has not contended that he has been diagnosed with a cervical spine disability, only with lumbar and thoracic spine conditions.  Further, as a layperson he is not competent to self-diagnose a cervical spine disability, which is typically an unseen process diagnosed with imaging.  To the extent that the Veteran has neck pain, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Therefore, the Board finds that a preponderance of the evidence is against service connection for a cervical spine disability.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter with respect to the Veteran's claim for service connection for an upper back condition was sent to the Veteran in December 2010 prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The claim for a higher initial rating for intervertebral disc syndrome with degenerative arthritis arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional Veterans Claims Assistance Act of 2000 (VCAA) notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case concerning the downstream issue.  Here, the RO provided this necessary SOC in February 2013, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in August 2010 and August 2012.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

An effective date of August 20, 2006  for the grant of service connection for right lower extremity radiculopathy is granted.

An effective date of August 20, 2006  for the grant of service connection for left lower extremity radiculopathy is granted.

An effective date of August 20, 2006  for the grant of service connection for intervertebral disc syndrome with degenerative arthritis is granted.

Service connection for an upper back condition is denied.


REMAND

The Veteran seeks a higher initial rating for intervertebral disc syndrome with degenerative arthritis.  Given the Board's decision above granting an earlier effective date of August 20, 2006, for the awards of service connection for intervertebral disc syndrome with degenerative arthritis, the AOJ must in the first instance reevaluate the intervertebral disc syndrome with degenerative arthritis from the new effective date.  Thus, a Board decision on the initial rating claims at this time would be premature.

Additionally remand is needed for a new VA examination compliant with a recent precedential decision of the United States Court of Appeals for Veterans Claims (Court).  In that case, Correia v. McDonald, the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  28 Vet. App. 158 (2016).  That final sentence of § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

In this case, the Veteran was afforded VA examinations in 2006, August 2010, August 2012.  

The 2006 examination did not provide separate findings for active and passive motion nor did it specify whether weight-bearing impacted the range of motion.  The August 2010 examination did not include range of motion findings as the Veteran refused it due to pain.  The August 2012 examination also reflected the Veteran refused range of motion testing due to pain.  In his April 2013 statement the Veteran clarified he did not refuse to do range of motion but he informed the physician he was unable to bend forward without significant pain.  Given the above and the length of time since the last examination, the Board finds another examination is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a VA examination to evaluate the severity of her service-connected lumbosacral spine.  The examiner is asked to review all relevant records and conduct a clinical evaluation. Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's lumbosacral spine disability. 

Range of motion for each joint should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use. The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination. If so, the examiner is asked to describe the additional loss, in degrees, if possible.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Then, readjudicate the claims. Specific to the claims for higher initial ratings for the intervertebral disc syndrome with degenerative arthritis, this readjudication should include consideration of all evidence since the new August 20, 2006, effective date of service connection granted in this decision. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


